DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
I.	Drawing Objection
	Applicant remarks that “the attached drawings amendments are believed to overcome the objection to the drawings,” however it appears that no such amendment was included in the response filed September 2, 2021. As such, the objection is maintained.

II.	Rejections under 35 U.S.C. § 101
	Applicant’s arguments concerning the previous § 101 rejections have been fully considered but are not persuasive for the reasons set forth below.
	Beginning with the Electric Power Group case, Applicant argues that that various steps in Applicant’s claim 1 cannot be mentally performed. Specifically, Applicant argues 
[1] a person cannot mentally acquire an electrogram, [2] nor acquire a heart sound signal, [3] nor initially detect a cardiac event based on the EGM. [4] A person cannot mentally average heart sound signals over a plurality of cardiac cycles. [5] A person cannot mentally analyze the averaged signal to detect the presence or absence of at least one heart sound; and [6] a person cannot 
	While the Examiner understands and concedes that steps [1] and [2] above cannot be “acquired” mentally per se (i.e. because they are acquired with sensors), the data collected can nevertheless be understood and analyzed mentally. The mere collection of data by sensors for subsequent use in an otherwise mental process here amounts to insignificant pre-solution activity, similar to how merely displaying the results of an otherwise mental process is insignificant post-solution activity (as it was with the “displaying …” steps in Electric Power Group, which also could not literally be done mentally). Steps [3]-[6] above, on the other hand, can clearly be performed mentally, and Applicant does not provide any sufficient explanation to the contrary. For instance, for steps [3] and [5], a person can view electrogram data and mentally understand it and analyze it to detect various cardiac events, and similarly view heart sound data and understand/analyze it to detect heart sounds (as is conventionally done by a doctor). For step [4], averaging is a basic calculation that can be done mentally, and particularly with a physical aid such as pen and paper. For step [6], a person would be easily capable of mentally comparing the decisions from steps [3] and [5] and use one to confirm or deny the other. As such, all of the claimed steps, other than the insignificant pre-solution activity of gathering the necessary data via well-known sensors, can be performed mentally.
	Applicant also argues that the claims in Electric Power Group “did not include any structure, nor perform any function, similar to a heart sound sensing component, a sensor and circuitry to acquire EGMs, memory and a processor.” This argument is not persuasive 
	Concerning Cybersource, Digitech, and In re Maucorps, Applicant argues various reasons why these cases are distinguishable from the present claims, and continues to argue that the instant claim 1 cannot be performed mentally. The Examiner respectfully disagrees on the second point, for the reasons explained above. As to the relevance of the claims in these specific cases, it is believed that this is ultimately moot in view of the more detailed discussion of Mayo and In re Grams below, which the Examiner agrees are more relevant to the claims here.
	Concerning Mayo, the claims-at-issue were found to be patent eligible under § 101 because they (1) recited a transformation, either through the “administering” or “determining” steps, and (2) those transformations did not amount to insignificant extrasolution activity. 
Concerning (1) above, for the claims that recited the “administering …” treatment step, that step was found to be transformative; see Prometheus Lab. v. Mayo Collab, 628 F.3d 1347, 1356 (Fed. Cir. 2010) (“[t]he transformation here, however, is the result of the physical administration of a drug to a subject to transform— i.e., treat—the subject, which is itself lacked the “administering …” treatment step, the court stated
we also hold that the determining step, which is present in each of the asserted claims, is transformative and central to the claimed methods. Determining the levels of 6-TG or 6-MMP in a subject necessarily involves a transformation. Some form of manipulation, such as the high pressure liquid chromatography method specified in several of the asserted dependent claims or some other modification of the substances to be measured, is necessary to extract the metabolites from a bodily sample and determine their concentration. As stated by Prometheus's expert, "at the end of the process, the human blood sample is no longer human blood; human tissue is no longer human tissue." Decl. of Dr. Yves Théorêt ¶ 6, Prometheus Labs., Inc. v. Mayo Collaborative Servs., No. 04-CV-1200 (S.D.Cal. Mar. 29, 2007) (Dkt. No. 528-3). That is clearly a transformation.
Id. 1357 (Fed. Cir. 2010) (emphasis added). Thus, the claims were found to be transformative either for including a treatment administering step, or for conducting a test which transformed the patient’s own tissue/fluid samples. Applicant’s claims here cannot be considered transformative for either reason above because the instant claims do not recite any specific treatment or similar administering step, and do not recite data-gathering which transforms the patient’s own tissues or fluids (i.e. since sensing heart sounds and an electrogram does not require any types of manipulations or transformations akin to the types discussed above in Mayo). 
In re Grams by stating 
In Grams, the applicant claimed a process that involved (1) performing a clinical test on individuals and (2) based on the data from that test, determining if an abnormality existed and determining possible causes of any abnormality by using an algorithm. We found that this process was not drawn to patentable subject matter because the essence of the claimed process was the mathematical algorithm, rather than any transformation of the tested individuals. 888 F.2d at 839-41. More specifically, the Grams process was unpatentable because "it was merely an algorithm combined with a data-gathering step," i.e., performing a clinical test. Bilski, 545 F.3d at 963. The claims did not require the performing of clinical tests on individuals that were transformative—and thus rendering the entire process patentable subject matter—because the tests were just to "obtain data." Grams, 888 F.2d at 840. The patent and thus the court focused only on the algorithm rather than the clinical tests purported to be covered by the claims. Here, unlike the clinical test recited in Grams, the administering and determining steps in Prometheus's claimed methods are not "merely" data-gathering steps or "insignificant extra-solution activity"; they are part of treatment regimes for various diseases using thiopurine drugs. See Bilski, 545 F.3d at 963 (discussing Grams ). As a result, the administering and determining steps are not insignificant extra-solution 
Id. 1358 (Fed. Cir. 2010) (emphasis added). It is clear from the discussion above that Applicant’s claims here are more similar to Grams because there is no transformative test of the patient and no specific treatment claimed. Applicant’s claims obtain heart sound data and electrogram data specifically for the purpose of obtaining and analyzing that data, i.e. the data is obtained specifically so the algorithm can be performed.
	Finally, Applicant argues that the previous Office Action fails to establish a prima facie case of ineligible subject matter because it allegedly provides no basis for the assertion that the claims do not include additional elements that amount to significantly more than the judicial exception. The Examiner respectfully disagrees because the previous Office Action at page 10 noted that the only additional elements recited beyond the mental steps themselves are well-known, routinely-used devices recited at a high level of generality, such as “an implantable medical device,” and “a processing component” and “a sensing component.” As noted in the cited portions of MPEP 2106.05(d) and (g), merely automating mental steps using a computer and collecting the data necessary to practice the mental process using well-known devices/techniques is not sufficient to amount to “significantly more” than the mental process itself. 

III.	Rejections under 35 U.S.C. §§ 102 and 103
	Concerning the § 102 rejections, Applicant’s amendments have successfully overcome the existing rejections; those rejections are withdrawn.

	Concerning the combination of Perschbacher and Seijko, Applicant argues that Seijko aligns segments of acoustic signals 340 based on V event markers, which would allegedly not be possibly in Perschbacher because “Perschbacher seeks to detect ‘cardiac pause’ which , by definition, does not have a V event. Absent V event markers, how else would the person of ordinary skill align Perschbacher’s hear sounds?” This line of argument seems to rely on the premise that Perschbacher can only detect data during cardiac pauses, which is plainly false. On the contrary, like most diagnostic devices, Perschbacher teaches a constant collection of data, i.e. including the time between any cardiac pauses which are detected/diagnosed by the system. 
	Applicant also argues that Seijko “is not attempting to validate an event from a non-[heart sound] signal … Given the fundamental differences in the purpose and implementations of Perschbacher and Seijko, the person of ordinary skill would have no legitimate reason to make the modification suggested …” The Examiner respectfully disagrees. Averaging data across multiple cardiac cycles achieves the result of reducing the effect of noise which would be more problematic when only analyzing a single cardiac cycle, which would be just as applicable and advantageous in Perschbacher as it is in Seijko. 
	Applicant presents the same two arguments concerning Bedingham, which are not persuasive for the same reasons. However, the rejections in view of Bedingham have been withdrawn for now as they are essentially redundant with the teachings of Seijko as it pertains to averaging the collected data over multiple cardiac cycles.

Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in FIG. 1 should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1-2, 4-5, 10-12, 14-15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  More specifically, claims 1-5, 10-15 and 20 are directed to the mental process (i.e. abstract idea) of collecting and processing health data without significantly more.
As discussed in MPEP § 2106(III), subject matter eligibility is determined using a sequence of eligibility “steps.” “Step 1” of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? If a claim is clearly not within one of the four categories (Step 1: NO), then a rejection under 35 U.S.C. 101 must be made indicating that the claim is directed to non-statutory subject matter. However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. See MPEP § 2106.04. 
In the context of the flowchart in MPEP § 2106, subsection III, Step 1 determines whether: 
• The claim as a whole does not fall within any statutory category (Step 1: NO) and thus is non-statutory, warranting a rejection for failure to claim statutory subject matter; or
• The claim as a whole falls within one or more statutory categories (Step 1: YES), and thus must be further analyzed to determine whether it qualifies as eligible at Pathway A 

Here, all of Applicant’s claims are clearly directed to either a process (i.e. “method”) or to a machine (e.g. “system,” “non-transitory computer readable medium”) and there is no self-evident eligibility, thus the analysis of Step 1 (YES) concludes with proceeding to Step 2A.
It is noted that Step 2A above has been further revised (“Revised Step 2A”) and is now a two-prong inquiry, as discussed in MPEP § 2106.04(II).
Concerning Revised Step 2A, Prong One (whether the claim recites a judicial exception), please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979);
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc.
diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).

The steps of data manipulation carried out in Applicant’s claims are akin to a mental process because they are the type of calculations that could theoretically be carried out mentally (e.g. by a doctor or other user), but are merely implemented using generic processing technology (presumably for the benefits of increased processing speed, convenience, accuracy, etc.). As discussed in MPEP § 2106.04(a)(2)(III), the “mental process” category of abstract ideas applies both (1) to steps actually carried out mentally, as well as (2) the types of processes that could be carried out mentally (or with pen and paper), but are instead carried out using generic processing technology. 

Concerning Revised Step 2A, Prong Two
Merely using a computer to perform an abstract idea, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017); 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); and
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

It is further noted that merely collecting the necessary data using known, generic sensors (or other data gathering components) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g) for examples, some of which include:
Performing clinical tests on individuals to obtain input for an equation, In re Grams
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

It must be considered that the fundamental data collection and processing steps performed by Applicant’s claimed invention could theoretically be carried out manually by a person. Applicant’s invention is thus essentially a computer-implemented automation of an otherwise mental diagnostic process. There is no “improvement” to the technology being used because, in fact, Applicant’s claimed invention does not affect/change the functionality 
Accordingly, the only limitations beyond the abstract idea itself amount to implementing the abstract idea using generic computing technology (which is not sufficient to amount to a practical integration) and collecting the data required to carry out the abstract idea, which amounts to insignificant extra-solution activity and is also insufficient to amount to a practical application.

Concerning Step 2B, in addition to the relevant discussion in Step 2A, prong two above, please note, as explained in  MPEP § 2106.05(I)(A), limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h))

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional claimed elements are well-known, routinely-used generic devices including an implantable medical device, a sensing component, and a processing component. The Examiner previously took official notice that all of those listed additional elements in the claims were extremely well-known, routine, conventional devices commonly used in the medical diagnostic arts. Additionally, numerous examples of the generic devices listed above can be seen in the art cited with this 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 10-12, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170251940 A1 to Perschbacher (hereinafter “Perschbacher”) in view of US 2007/0078491 A1 to Siejko et al. (hereinafter “Siejko”).
	Regarding Claims 1 and 11, Perschbacher teaches:
An implantable medical device (102; see e.g. Paras. 51 and 55-56 which discuss that it can be an implantable medical device (IMD) such as a pacemaker) comprising: 
a heart sound (HS) sensing component configured to acquire a signal (see e.g. “heart sound sensor” in Paras. 9, 24); 
a sensor and circuitry configured to acquire an electrogram (EGM) (see e.g. Para. 3: “heart's electrical activity, as recorded by the ICM, may be displayed in a graph known as an electrogram (EGM)” and Para. 98: “the sensing component 310 may be configured to sense intrinsic cardiac electrical signals such as, for example, electrograms (EGMs)”);
memory configured to store executable instructions (see e.g. memory 308 in FIG. 3, “memory” in Para. 82-84, 95-97) and 
(see “processor” in Para. 5; see 306 in FIG. 3) communicatively coupled to the sensing component (see Para. 9, 24; see FIG. 3), the processor, when executing the instructions, configured to: 
	initially detect a cardiac event based on the EGM (see e.g. Paras. 5-6: cardiac pause detected based on EGM)
receive the signal from the sensing component (see generally Paras. 5-10, 20-25); 
analyze the signal to detect the presence or absence of at least one heart sound (see e.g. Paras. 9-10, 24-25); and 
confirm whether an initial detection of a cardiac event is accurate (“validation check” in Paras. 5, 9-10, 20, 24-25) based on the detected presence or absence of the at least one heart sound (see e.g. Paras. 9-10, 24-25).

Perschbacher fails to go into great detail as to the signal processing specifics of how the heart sound is acquired (e.g. whether the signal is averaged over multiple cardiac cycles). Another reference, Siejko, teaches a similar invention in which heart sounds are detected from an acoustic signal including the step of averaging heart sound amplitudes over multiple heart beats in order to improve the signal-to-noise ratio (see e.g. Paras. 43, 44, 53). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Perschbacher to further average the acoustic signal over multiple cardiac cycles for detecting the heart sound(s), as taught in Siejko, because this 

	Regarding Claims 2, 5, 12 and 15, see Perschbacher at e.g. Paras. 7 and 9-10 (presence of heart sound used as validation check for second/subsequent r-wave accuracy).

Regarding Claims 4 and 14, Perschbacher teaches the inventions of claims 1 and 11 as discussed above, but fails to go into great detail as to the signal processing specifics of how the heart sound is acquired (e.g. whether heart sounds are detected by comparing sensed amplitudes to a threshold). Another reference, Siejko, teaches a similar invention in which heart sounds are detected from an acoustic signal by comparing the amplitude of the signal to particular thresholds (see e.g. Para. 52: “Heart sounds including S1, S2, and/or S3 are detected at 520. The cardiac signal and the acoustic signal are received at 522. S1 is detected at 524. In one embodiment, detecting S1 includes comparing the amplitude of the preprocessed acoustic signal to an S1 threshold”). The Examiner also previously noted on the record that, as a general matter, it was incredibly well known in the medical diagnostic arts to collect sensor data and then compare sensed amplitudes to pre-programmed thresholds for detecting diagnostically relevant events/markers. Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Perschbacher to detect the heart sound(s) by comparing the sensed signal amplitude to threshold(s), as taught in Siejko, because this was a known method for detecting particular events or markers of interest in a diagnostic signal.

	Regarding Claims 10 and 20, see “heart sound sensor” in Perschbacher at e.g. Paras. 9, 12, 24.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perschbacher in view of Seijko and also in view of US 2015/0126883 A1 to An et al. (hereinafter “An”). 
Regarding Claims 4 and 14, Perschbacher in view of Seijko teaches the inventions of claims 1 and 11 as discussed above, and is also considered to teach claims 4 and 14 as discussed above. As further evidence concerning the obviousness of the limitations of claims 4 and 14, another reference, An, teaches a similar invention in which heart sounds are detected from an acoustic signal by comparing the amplitude of the signal to particular thresholds (see e.g. Para. 70: “Strength of S1 or S2, such as the amplitude in time, frequency, or other transformation domain, or signal energy within respective S or S2 detection time window, can be computed. The strength of S1 or S2 can each be compared to a respective threshold to determine the presence of the S1 and S2 heart sounds”). The Examiner also previously noted on the record that, as a general matter, it was incredibly well known in the medical diagnostic arts to collect sensor data and then compare sensed amplitudes to pre-programmed thresholds for detecting diagnostically relevant events/markers. Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Perschbacher to detect the heart sound(s) by comparing the sensed signal amplitude to threshold(s), as taught in An, because this was a known method for detecting particular events or markers of interest in a diagnostic signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ternes ‘086: see Para. 84;
Peters ‘787: see Para. 72;
Brooks ‘594: see abstract, Paras. 25, 26, 67;
Song ‘863: see Para. 85;
Arand ‘202: see Paras. 2, 4, 5, 33;
Joo ‘082: see Col. 14 lines 23-41;
Shin ‘373: see Paras. 25, 45;
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Friday, December 3, 2021